Citation Nr: 0840457	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana





THE ISSUE


Entitlement to service connection for asthma





ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 17, 1972, to 
March 20, 1984, when the veteran's service was terminated 
under other than honorable conditions.  In a September 1986 
Administrative decision, the Department of Veterans Affairs 
(VA) Regional office (RO) in Montgomery, Alabama, determined 
that the veteran's service from November 17, 1972, to 
November 16, 1975, was honorable, but that his service 
thereafter was not.

This appeal comes before the VA Board of Veterans' Appeals 
(Board) from the rating decision of the RO in Indianapolis, 
Indiana, on August 9, 2006, that denied service connection 
for asthma.  


FINDING OF FACT

The veteran does not have asthma that is related to his 
military service.


CONCLUSION OF LAW

The veteran's asthma was not incurred in or aggravated during 
a period of honorable active military duty.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated May 23, 
2006  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records.  VA has no duty to inform or assist that was unmet. 

II.  Background

The Report of Medical History (Standard Form 93), which the 
veteran provided at the time of a pre-enlistment examination 
in 1972, reported no history of asthma or any other related 
complaints.  Clinical evaluation of the lungs was reported as 
normal.  A subsequent in-service report provided by the 
veteran in 1977 again reported no history of asthma or any 
other related complaints.  Clinical evaluation of the lungs 
was again reported as normal.  The first medical record 
noting the veteran had symptoms of asthma or labored 
breathing was an August 1980 report, which also indicated the 
veteran had "no history of asthma."  A June 1983 medical 
report indicates the veteran had "lifelong history of 
bronchial asthma."

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connect may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, as noted, the veteran's entrance examination in 1972, 
and a subsequent examination in 1977, showed no indication, 
either by way of the veteran's reported history or by way of 
the examinations themselves, that the veteran had a current 
or past respiratory disability.  The Board finds that there 
is no clear and unmistakable evidence that demonstrates that 
the veteran's asthma existed prior to his entrance into 
active military service, or prior to 1977.  See 38 C.F.R. 
§ 3.306(b).

The Board finds the veteran's 1983 averment that he had a 
lifelong history of bronchial asthma is not credible in light 
of the medical history provided by the veteran at the time of 
his entrance examination and 1977 examination.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 433 (2006) (addressing the 
credibility of veteran's uncorroborated statements).  In this 
regard, the Board notes that the veteran's credibility as to 
the origin of his asthma is also hindered by his various 
statements regarding the time of its onset--it was lifelong, 
it began in 1974, and it began in 1979.  

The Board notes that the VA Regional office denied the claim 
because asthma is a disease of allergic etiology; however, 
the VA Regional Office's Statement of the Case relies on the 
veteran's characterization of discharge as the basis for its 
denial of benefits.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to VA pension or compensation 
benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 
3.12(a) (2008).  Service connection may not be granted for a 
disability which arose during a period of active military 
duty that was dishonorable.

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that the 
characterization was issued because of willful and persistent 
misconduct. 38 U.S.C. § 3.12(d)(4) (2008). 

As noted in the Introduction, in 1986, the RO determined that 
the veteran's service from November 17, 1972, to November 16, 
1975, was honorable, but all service thereafter was other 
than honorable due to the veteran's willful and persistent 
misconduct in stealing from the US Government through use of 
fraudulent documents.  There is no evidence that the veteran 
appealed that decision; therefore it is a final decision.  38 
C.F.R.§ 20.1103 (2008).

In light of the foregoing, and in keeping with Caluza, supra, 
service connection for the veteran's claimed asthma 
disability may only be granted if there is (1) medical 
evidence of a current disability, (2) medical evidence 
incurrence or aggravation of an injury or disease during the 
veteran's period of honorable service (November 17, 1972, to 
November 16, 1975), and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  

Here, while there is medical evidence that the veteran 
currently has asthma, there is no medical evidence of an in-
service incurrence or aggravation of asthma during the 
veteran's period of honorable service.  There is no medical 
evidence of a nexus between the current disability and the 
veteran's period of honorable service.  By the veteran's own 
admissions on his Standard Form 93s (reports of medical 
history) in 1972 and 1977, he did not have asthma before or 
during his honorable service.

The Board acknowledges the veteran's contention that his 
asthma is related to his military service.  However, there is 
no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of this disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. §  3.159(a)(10 (2008).  
Consequently, the veteran's assertions as to the etiology of 
his asthma have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits for the veteran's asthma.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.  The veteran's current asthma is not 
traceable to disease or injury incurred in or aggravated 
during honorable active military service.


ORDER

Entitlement to service connection for asthma is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


